internal_revenue_service number info release date index number --------------------------------- ------------------------ -------------------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-107713-05 date date dear --------------- this letter responds to your request dated date seeking to revoke your s_corporation_election as of date generally termination of an s_corporation_election by revocation is accomplished prospectively not retroactively pursuant to sec_1_1362-2 of the income_tax regulations an election made under sec_1362 of the internal_revenue_code is terminated if the corporation revokes the election for any taxable_year of the corporation for which the election is effective including the first taxable_year a revocation may be made only with the consent of shareholders who at the time the revocation is made hold more than one -half of the number of issued and outstanding shares of stock including non-voting stock of the corporation in general a revocation made during the taxable_year and before the 16th day of the third month of the taxable_year is effective on the first day of the taxable_year and a revocation made after the 15th day of the third month of the taxable_year is effective for the following taxable_year if a corporation makes an election to be an s_corporation that is to be effective beginning with the next taxable_year and revokes its election on or before the first day of the next taxable_year the corporation is deemed to have revoked its election on the first day of the next taxable_year if a corporation specifies a date for revocation and the date is expressed in terms of a stated day month and year that is on or after the date the revocation is filed the revocation is effective on and after the date so specified under sec_1_1362-6 to revoke an election the corporation files a statement that the corporation revokes the election made under sec_1362 the statement must be filed with the service_center where the election was properly filed the revocation statement must include the number of shares of stock including non-voting stock issued and outstanding at the time the revocation is made in addition each consent statement should indicate the number of issued and outstanding shares of stock including non-voting stock held by each shareholder at the time of the revocation genin-107713-05 if you wish to revoke your election as of date your revocation statement a copy of this letter and the copy of your january request along with a copy of this letter must be filed within days of the date of this letter we recommend that you send your revocation package to the ogden service_center via facsimile at please keep the facsimile transmission receipt for your records if you have any additional questions please contact our office at sincerely s dianna k miosi dianna miosi chief branch office of associate chief_counsel passthroughs special industries enclosure copy of request
